DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McDevitt et al. (US 1,690,905).
 	McDevitt et al. disclose a roof 11 mounted ventilation assembly (Fig. 2) for a structure 10, comprising: an air inlet 19-22 (Figs. 1-2) mounted to an upper portion of the structure 10; a supply discharge plenum 24 fluidly coupled to the air inlet 19-22 (Figs. 1-2); the supply discharge plenum 24 rotatably and vertically movable relative to the air inlet 19-22 (page 1, lines .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (US 1,690,905) in view of Parren (US 4,043,777).
 	The roof mounted ventilation assembly for a structure of McDevitt et al. as above includes all that is recited in claim 2 except for a relief blower fluidly coupled to the air inlet; and a drive assembly operatively associated with the relief blower and the supply discharge plenum in such a way that the drive assembly selectively pressurizes said inner space through a positive supply to relief air volume ratio.  Parren discloses a roof mounted ventilation assembly 10 comprising a relief blower 29 fluidly coupled to an air inlet (Fig. 2, at 24); and a drive assembly 64 operatively associated with the relief blower 29 and the supply discharge plenum 36 in such a 
 	For claim 5, McDevitt et al. further disclose selectively moving the supply discharge plenum 24 at an elevation relative to the air inlet 19-22 (page 1, lines 66-70, Figs. 1-2) and Parren further discloses energizing the drive assembly 64 in such a way that inner space has a positive supply to relief air volume ratio. As McDevitt et al. disclose the supply discharge plenum 24 may slide upwardly and downwardly in the pipe and is of such dimension as to be held in frictional engagement thereby (page 1, lines 66-70), it is inherent that the supply discharge plenum is rotatable within the pipe 17 as well. It is common practice to use rotating motion to facilitate sliding one pipe into the inner space of another pipe. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to selectively rotating the supply discharge plenum at a position relative to the inner space as well in order to facilitate slide the supply discharge plenum upwardly and downwardly.    
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (US 1,690,905) in view of Lin et al. (CN 202993324 U).
 For claim 3, McDevitt et al. further disclose the roof mounted ventilation assembly comprising a hood 20-22 operatively associated with the air inlet (Fig. 2); and the hood having a bird screen 20. The roof mounted ventilation assembly of McDevitt et al. as above includes all 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY